Citation Nr: 1420426	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a left leg disorder (left leg shorter in length), to include as secondary to service-connected fibromyalgia of the low back and both hips with spondylolisthesis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A review of the Virtual VA paperless claims processing system reveals that there is a brief that was submitted by the Veteran's representative in April 2014.  Otherwise, the evidence associated with Virtual VA is either duplicative of the evidence already in the paper claims file or not pertinent to the present appeal.   The Veterans Benefits Management System does not contain any documents in the Veteran's case.

In the April 2014 brief, the Veteran's representative listed the issues on appeal as including entitlement to service connection for arthritis of the low back, arthritis of the bilateral hips, scoliosis of the upper back, and service connection for fibromyalgia.  However, the Veteran is already service-connected for fibromyalgia of the lower back and both hips with spondylolisthesis.  In addition, the RO denied service connection for scoliosis of the upper back and arthritis of the low back and right hip in the August 2008 rating decision.  The Veteran did not submit a notice of disagreement with the denial of these particular issues; she only appealed the denial of service connection for a left leg disorder in her March 2009 notice of disagreement.  Therefore, these other issues are not currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2007 in connection with her current claim.  The examiner stated that the Veteran did not have a leg length discrepancy on examination or x-ray.  She also stated that the condition is less likely than not caused by or a result of military service, but provided no rationale other than the lack of a current disability.  

The Board notes that there is other evidence suggesting that the Veteran may have a leg length discrepancy.  In this regard, a private physician indicated in a May 2007 letter that the Veteran has leg length inequality that could be ascribed an injury in service.  A June 2008 VA spine examiner also noted that the Veteran wears an orthotic shoe to even out her leg length discrepancy and commented that her gait is antalgic with a shortened stance phase on the left that the Veteran reported as being due to a recent ankle sprain.  A March 2009 letter from a private physician further noted that the Veteran had a discrepancy of .75 inches on weight bearing.  

Therefore, the Board finds that an additional VA examination and medical opinion are necessary to resolve the issue of whether the Veteran has a current disorder, and if so, the etiology of such a disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left leg disorder or leg length discrepancy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a left leg disorder, including whether the left leg is shorter than her right leg.  In making this determination, the examiner should consider the following evidence:

* Private treatment records dated from 1992 and 1993 reflecting the Veteran's complaint that her right leg was shorter than her left leg and that she was prescribed an orthotic for this condition.  This is also reflected in a March 1994 VA examination that noted a mild discrepancy with the right leg being .5 inches shorter than the left leg.  

* A May 2007 letter from a private physician indicating that the Veteran has leg length inequality that could be ascribed to an injury in service.  

* A June 2008 VA spine examiner's notation that the Veteran wears an orthotic shoe to even out her leg length discrepancy, as well as the observation that the Veteran's gait is antalgic with a shortened stance phase on the left that she reported as being due to a recent ankle sprain.  

* A March 2009 letter from a private physician further stating that the Veteran has a discrepancy of .75 inches on weight bearing.  

If the examiner determines that the Veteran has a left leg disorder, he or she should state whether it is at least as likely as not that the disorder is related to her military service, including her fall and injury therein. The examiner should also indicate whether it is at least as likely as not that the left leg disorder was caused or permanently aggravated by her service-connected fibromyalgia of the low back and both hips with spondylolisthesis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



